624 So.2d 811 (1993)
Tommy WHITE, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-1727.
District Court of Appeal of Florida, Third District.
September 28, 1993.
*812 Tommy White, in pro. per.
Robert A. Butterworth, Atty. Gen., and Richard L. Polin, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and COPE, JJ.

CONFESSION OF ERROR
PER CURIAM.
Tommy White appeals an order denying his motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Upon the State's confession of error, with which we entirely agree, the sentencing order must be corrected to conform to the trial court's oral pronouncement of sentence entered on May 27, 1987. At that time the trial court ordered that the sentence in the present case would run concurrent to any sentence imposed on his then pending parole violation. The sentencing order failed to so specify. Accordingly, we reverse the order entered pursuant to the Rule 3.800(a) motion, and remand with directions to amend the sentencing order nunc pro tunc to May 27, 1987, in accordance with the trial court's oral sentencing announcement contained in the sentencing transcript.
Reversed and remanded with directions.